Citation Nr: 1514181	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for dental trauma residuals including loss of the teeth.  

3.  Entitlement to service connection for a gum disorder to include trauma residuals and gum disease.  

4.  Entitlement to service connection for an acquired vision disorder to include blurred vision.  

5.  Entitlement to service connection for Type II diabetes mellitus.  

6.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1976 to July 1976 and additional periods of active duty for training with the Kentucky Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus.  In October 2013, the RO, in pertinent part, denied service connection for dental trauma due to a motor vehicle accident, tooth loss due to a motor vehicle accident, gum disease, blurred vision, pulmonary disease, and heart disease.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
In his October 2013 notice of disagreement (NOD), the Veteran advanced that he had multiple recurrent disabilities and other residuals of having been "hit under the chin" as the result of an in-service motor vehicle accident.  In his June 2014 Appeal to the Board (VA Form 9), the Veteran conveyed that he sustained palpable jaw fracture residuals as the result of the in-service motor vehicle accident.  The Veteran's contentions may be reasonably construed as a claim of entitlement to service connection for recurrent head trauma residuals including jaw fracture residuals.  In November 2014, the Veteran submitted an informal claim for an increased disability evaluation for his bilateral hearing loss.  The claims for service connection for head trauma residuals and an increased evaluation for bilateral hearing loss have not been adjudicated and are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

All Issues

The Veteran asserts that service connection for tinnitus is warranted secondary to his in-service noise exposure which included mortar fire during training exercises or, in the alternative, his in-service head trauma.  He contends further that service connection for dental trauma residuals including loss of the teeth and a gum disorder, blurred vision, Type II diabetes mellitus, a pulmonary disorder, and a heart disorder were incurred as the result of his in-service motor vehicle accident and associated head trauma.  

The Veteran's service treatment records reflect that he was involved in an August 1980 motor vehicle accident during a period of active duty for training.  An August 1980 Statement of Medical Examination and Duty Status (DA Form 2173) indicates that the Veteran was riding in a military vehicle which struck other military vehicles and caused the Veteran to strike his head on a hatch.  Service connection has been established for inferior chin scar residuals incurred as the result of the in service motor vehicle accident.  

The Veteran's entitlement to service connection for recurrent head trauma residuals is inextricably intertwined with the certified issues on appeal given the Veteran's contentions and the overlapping symptoms of the claimed jaw/chin and dental disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

VA clinical documentation dated after February 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Tinnitus

The report of a March 2010 VA audiological examination states that the Veteran was diagnosed with tinnitus.  The examiner commented that "[i]n regard to the etiology of the tinnitus, it is this examiner's opinion that it is less likely than not related to military noise."  The audiologist made no findings as to the relationship, if any, between the Veteran's documented in-service head trauma and the diagnosed tinnitus.  The report of a February 2015 VA audiological evaluation notes that no opinion as to the etiology of the Veteran's tinnitus was advanced as "VBA did not request etiology."  

Furthermore, after the March 2010 VA examination the Veteran was granted service connection for hearing loss.  Accordingly, an opinion as to the relationship, if any, between the service-connected hearing loss and tinnitus should be obtained.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Dental and Vision Disorders

The Veteran has not been afforded VA dental and vision examinations which addresses the relationship, if any, between the Veteran's claimed dental and vision disorders and his documented in-service head trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his tinnitus, dental trauma residuals, gum disorder, acquired vision disorder, Type II diabetes mellitus, pulmonary disorder and heart disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after February 2015.  

3.  Schedule the Veteran for a VA audiological examination in order to assist in determining the nature and etiology of his tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus had its onset during active service; is related to the Veteran's documented in-service motor vehicle accident and/or noise exposure; and/or otherwise originated during active service?
b) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus was caused by the service-connected hearing loss?
c) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus was aggravated by the service-connected hearing loss?

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA dental examination in order to assist in determining the nature and etiology of his dental disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tooth loss, gum disorder or other dental disorder had its onset during active service; is related to the Veteran's documented in-service motor vehicle accident; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA eye examination in order to assist in determining the nature and etiology of his claimed recurrent vision disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified eye or vision disorder had its onset during active service; is related to the Veteran's documented in-service motor vehicle accident; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Adjudicate the issue of the Veteran's entitlement to service connection for recurrent head trauma residuals including jaw fracture residuals.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to that issue.  

7.  Then readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

